Citation Nr: 9910448	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1954 to February 
1974.  He died in September 1996.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  A hearing was held at the RO in July 
1998 before the undersigned Member of the Board.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1996, at the age 
of 64 years.

2.  During his lifetime, the veteran established service 
connection for bilateral high frequency hearing loss, rated 
as noncompensably disabling.

3.  The veteran's death certificate shows that the immediate 
cause of death was cardiopulmonary arrest due to a possible 
myocardial infarction due to end stage chronic obstructive 
pulmonary disease.

4.  There is no competent medical evidence of the presence of 
the disorders listed on the death certificate as causes of 
death until many years after separation from service.

5.  There is no competent medical evidence linking the 
veteran's death to his period of active service or to his 
service-connected hearing loss.

6.  There is no competent evidence that the veteran developed 
nicotine dependence during his period of service, or that 
there was a link between his chronic obstructive pulmonary 
disease and smoking during service.

7.  There is no competent evidence that the veteran's death 
was related to herbicide exposure.


CONCLUSION OF LAW

The claim for service connection for the cause the veteran's 
death is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  She argues that the veteran's death was 
related to cancer which she believes may have been caused by 
the veteran's exposure to something in Southeast Asia, such 
as Agent Orange.  The appellant's representative has also 
asserted that the death may have been related to smoking in 
service. 

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disorder such as 
cardiovascular disease or a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For a claim to be well-grounded, it must be supported by 
evidence, not just allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in this case, the 
determinative issue involves questions of medical causation 
or diagnosis, competent medical evidence is required to make 
the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  In dependency and indemnity compensation cases, 
such evidence is required to link the cause of a veteran's 
death to his service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997).

After considering all of the evidence, the Board finds that 
it is insufficient to render the claim well grounded.  During 
his lifetime, the veteran established service connection for 
bilateral high frequency hearing loss, rated as 
noncompensably disabling (0 percent).  The veteran died on 
September [redacted], 1996, at the age of 64 years.  The 
death certificate shows that the immediate cause of death was 
cardiopulmonary arrest due to a possible myocardial 
infarction due to end stage chronic obstructive pulmonary 
disease.

The disorders listed on the death certificate were not 
present until many years after the veteran's retirement from 
service.  None of the disorders listed is mentioned in the 
veteran's service medical records nor or shown to have been 
manifested within a year after service.  The report of a 
medical history given by the veteran in October 1973 for the 
purpose of his retirement from service shows that he denied 
having a history of shortness of breath, pain or pressure in 
the chest, a chronic cough, or heart trouble.  The report of 
a medical examination conducted at that time shows that 
clinical evaluation of the lungs, chest and heart was normal.  

The Board has considered testimony given by the appellant 
during a hearing held in July 1998.  She testified that the 
veteran developed squamous cell cancer in 1978, and that she 
believed that the residuals from the radiation treatment for 
that cancer played a role in the veteran's death.  She 
expressed her belief that the cancer was related to service, 
including the veteran's duty in Southeast Asia.  
Medical treatment records dated in April 1980 show that the 
veteran had noticed lumps in both sides of his neck two 
months earlier.  Following a biopsy, the impression was 
metastatic malignancy, poorly differentiated, to both sides 
of neck, primary unknown.  A pathology report also dated in 
April 1980 shows that the excision of lymph nodes from the 
left submaxillary region revealed metastatic poorly 
differentiated squamous cell carcinoma with large areas of 
clear cell change.  The treatment records pertaining to the 
cancer do not include any history or medical opinion relating 
the cancer to the veteran's military service.  

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's service personnel records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed if the veteran is shown to develop a 
disease listed in 38 C.F.R. § 3.309(e) (1998).  See also 
38 C.F.R. § 3.307(a)(6) (1998).  Under 38 C.F.R. § 3.309(e) 
(1998), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  Significantly, however, the disorders listed on the 
death certificate are not among those disorders which may be 
presumed to have resulted from such exposure.  

Since neither the squamous cell cancer of unknown primary 
site treated in 1980 nor the disorders listed on the 
veteran's death certificate are among the listed diseases, 
the veteran's death may not be presumed to have been due to 
Agent Orange exposure.  The record otherwise does not include 
any medical opinion relating the veteran's death to Agent 
Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994) (holding that service connection for an 
unlisted condition can be pursued under the general VA 
compensation entitlement system).  Although the appellant 
expressed her opinion that the veteran's death was due to 
Agent Orange exposure, this opinion is not sufficient to 
support the claim because lay persons are not competent to 
offer medical opinions.  See Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Grivois v. Brown, 6 Vet. App. 136 (1994).

In order for a claim for service connection for nicotine 
dependence or a smoking related disorder to be well-grounded, 
the claimant must present competent evidence of a link 
between his period of service and his post-service nicotine 
dependence.  See VA General Counsel Opinion 19-37 (May 13, 
1997).  Significantly, however, there is no competent 
evidence that the veteran developed nicotine dependence 
during his period of service, or that there was a link 
between his chronic obstructive pulmonary disease and his 
smoking during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Van Slack v. Brown, 5 Vet. 
App. 499, 501 (1993) (holding that a veteran's widow was not 
capable of testifying as to matters involving medical 
causation such as the cause of the veteran's death).

In summary, the record does not include a medical opinion 
linking the cause of the veteran's death to his active 
service or to his service-connected hearing loss.  
Accordingly, the Board concludes that the claim for service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a).  Inasmuch as the claim is 
not well-grounded, the VA is under no duty to assist the 
appellant in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
the VA on notice that any additional relevant evidence may 
exist which, if obtained, would well ground the appellant's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997).  The appellant is entitled, of course, to 
apply at any time to reopen her claim for service connection 
for the cause of the veteran's death with medical evidence 
linking the fatal disease to service.  






ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

